Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1481
                        Lower Tribunal No. 19-6303
                           ________________


                     Sayers Construction, LLC,
                                  Appellant,

                                     vs.

               Timberline Construction, Inc., et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     The Brownlee Law Firm, P.A., and Lindsey Lawton (Tallahassee) and
Michael M. Brownlee, B.C.S. (Orlando), for appellant.

      Bradley Arant Boult Cummings LLP, and Timothy C. Ford and Tara
M. Petzoldt (Tampa), and Marc James Ayers, B.C.S. (Birmingham, AL), for
appellees.


Before FERNANDEZ, C.J., and EMAS and HENDON, JJ.

     PER CURIAM.
Affirmed.




            2